Under the facts found by the compensation authorities in this case, I concur in the conclusion reached by the majority, but think the opinion does not go far enough. Some guidance should be given referees and the board for cases in which it appears an employee is receiving wages equal to, or higher than, those he was receiving at the time of the accident, having regard *Page 286 
to changes in wage scales and other relevant considerations.
As the compensation authorized by Section 306 (b) of the statute is intended to take the place of wages lost during the time an employee's earning power is impaired by an accidental injury, and as the second paragraph of Section 413 expressly provides, inter alia, for the suspension of an original or supplemental agreement, or an award, when justified by existing conditions, I am of opinion the compensation authorities should determine, under the facts in each case, whether the claimant is actually earning the wages he is receiving. If so, then, although he may still have a physical impairment, he is not entitled to compensation for the period during which he earns such wages. On the other hand, if he does not actually earn such wages, and could not earn them on the open market, but is receiving them merely because his employer sees fit to pay them, he is entitled to compensation in addition to his wages.
BALDRIGE, J., joins in this opinion.